Title: To George Washington from Arthur St. Clair, 26 November 1782
From: St. Clair, Arthur
To: Washington, George


                  
                     Sir
                     Philadelphia Novemr 26th 1782
                  
                  Agreeable to my Promise I ought, in a very few Days to set out on my Return to the Army, but, I am sorry to say it, I find it will be impossible at the Time I proposed, as I am now as far from having compleated the Purposes for which your Excellency was pleased to allow me to be absent as the Day of my Arrival.
                  I have had several Interviews with Mr Morris.  He says, and I am sure it is so, that he is making every Exertion in order for a handsome Payment to the Army—but, that notwithstanding, it depends upon so many Contingencies that he will not venture to fix upon any Time, tho he hopes to be able to make it soon.  In these Circumstances I could not ask him for a partial Payment to me, tho’, I am persuaded that, if he had been in Cash, from the Friendship that has long subsisted betwixt Us, he would have offered it; as I let him very explicitly into my Situation—which is in short that I am not Master of one single Shilling, nor will any Thing I am possessed of command it.  I am in Debt, and my Credit exhausted, and were it not for the Rations I receive my Family would actually starve.  This is rather a hard Case after sacrificing, as I have done, Ease and Independence, and the best part of my Life, and having settled Accounts in my Hands for more than three thousand Pounds and considered Sums due besides, the Accounts of which are not yet liquidated, and I hope Sir will induce You to excuse my overstaying the Time Limited for my Return, whilst you do me the Justice to believe that whatever Uneasiness I feel from the Distress of my private Circumstances, which indeed is not a little, I have not less from being forced to this Breach of my public Duty the first of the kind in my whole Life; and that I shall be happy to return to it the Moment I can by any Means put myself in a Situation.  I am with the greatest Respect Sir Your very humble Servant
                  
                     Ar. St Clair
                  
               